Exhibit 10.1

 

LOGO [g84470logo.jpg]

   CONSOL Energy Inc.    Consol Plaza    1800 Washington Road    Pittsburgh, PA
152411405    phone: 412/831-4517    Fax: 412/831-4930    e-mail:
jerryrichey@consolenergy.com    Web: www.consolenergy.com    P. JEROME RICHEY   
Senior Vice President and General Counsel

July 24, 2007

Mr. Ronald E. Smith

141 Druid Drive

McMurray, PA 15317

Dear Ron:

This letter will summarize our agreement regarding your claim for an accrued
benefit under the Retirement Restoration Plan (the “Plan”) of CONSOL Energy,
Inc. (“CONSOL”) based on your 2006 compensation from CNX Gas Corporation (the
“Company”), as well as certain other matters.

On behalf of the executive management of CONSOL, I want to thank you for your
outstanding contributions to CONSOL and to the Company during your many years of
service and wish you a healthy and happy retirement.

CONSOL agrees to pay you as a lump sum $1,144,863.05, less deductions required
by law (the “Payment”), within seven (7) business days of the execution of this
letter. You understand that you are responsible for all taxes on the Payment and
are in agreement with the form and timing of the Payment. The Payment is made in
exchange for the promises contained in this letter, and also in connection with
resolution of a disputed claim. The disputed claim is described in a letter
dated February 12, 2007 from your attorney Gary Gunnett to CONSOL, and is
incorporated herein by reference. You essentially believe that your benefit for
purposes of the Special Election under section IIIF of the Plan that you
received earlier this year was not calculated correctly and that the payment you
received should have been higher.

In consideration of the Payment, you acknowledge and agree as follows:

(1) effective March 26, 2007, you elected to retire from the Company.

(2) you have no further claim for any monies or benefits whatsoever arising out
of the Plan and you are not entitled to any other “top hat” or non-qualified
deferred compensation benefits or payments, or severance or termination benefits
from CONSOL or the Company (or any plan CONSOL or the Company may sponsor),
either now or in the future. Your claim for benefits as set forth in the
February 12, 2007 letter is hereby forever withdrawn without the ability to
refile. In addition, you acknowledge that you have no right to or accrued
benefits in the Supplemental Retirement Plan approved and adopted by the Board
of Directors of CONSOL Energy Inc. at its December 5, 2006 meeting, effective
January 1, 2007.



--------------------------------------------------------------------------------

Mr. Ronald E. Smith

July 24, 2007

Page 2

(3) you confirm you are unaware of any fact or information to support any claim,
demand, obligation, liability, damage or cause of action against CONSOL, the
Company, their related companies or the Plan, and their current and former
directors, officers, agents, administrators and employees. Without limiting the
generality of the foregoing, you confirm that you do not know of any alleged
violation of any express or implied contract or state law, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Sarbanes
Oxley Act, the Pennsylvania Human Relations Act, the Pennsylvania Wage Payment
and Collection Law, and any other state, federal or local law, rule or
regulation. You further confirm that you were not constructively discharged from
your employment with the Company and have no right to be employed by CONSOL or
the Company.

We appreciate your willingness to make yourself available at reasonable times,
upon reasonable notice, for business consultations or for depositions or court
appearances or to otherwise assist and cooperate with CONSOL and the Company and
any lawyers, consultants or other person that CONSOL and the Company may
designate in the investigation, defense and/or settlement of any asserted or
threatened litigation, administrative proceedings and/or administrative
investigations against or concerning CONSOL and the Company, including
truthfully testifying in connection with any such matter which arose prior to
the date hereof and as to which you obtained direct or indirect knowledge or
information during your tenure with CONSOL and the Company. If your cooperation
is not compelled by process of law and CONSOL and the Company require your
assistance, then CONSOL or the Company shall pay reasonable compensation to you
for your time, in an amount to be agreed upon by the parties, and shall
reimburse you for your reasonable travel and other expenses incurred to assist
CONSOL and the Company.

If the above is agreeable to you, please sign the enclosed copy of this letter
and return it for me for our files.

 

Very truly yours,

/s/ P. Jerome Richey

P. Jerome Richey

 

ACKNOWLEDGED AND AGREED TO THIS

25th DAY OF July, 2007,

INTENDING TO BE LEGALLY BOUND HEREBY.

/s/ Ronald E. Smith

PJR/jm

Enclosure

cc: Gary J. Gunnett